Citation Nr: 9935847	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967.  He served in the Republic of Vietnam from June 
to November 1966.

This matter arises from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied a claim for service connection for PTSD.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution of the claim.  

In his August 1996 service connection claim, the veteran also 
claimed service connection for chloracne and for leg pain.  
These claims are referred to the RO for appropriate action, 
as they do not appear to have been addressed.  

In October 1998, the Board remanded the case to the RO for 
additional development.  The Board finds that the requested 
development has been completed to the extent necessary for 
adjudication at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  It is at least as likely as not that the veteran engaged 
in combat during active service.

3.  Competent medical evidence of a diagnosis of PTSD linked 
to combat in Vietnam has been submitted.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (1999); VAOPGCPREC 12-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-Form 214 reflects that he received the 
Vietnam Service Medal.  The form indicates that his MOS 
(military occupational specialty) was "3531, Motor Vehicle 
Operator."  The Board notes that the veteran received no 
medals that establish conclusive proof of combat; however, an 
official record of "Combat History-Expeditions" indicates 
that the veteran participated in operations in the Chu Lai 
area of the Republic of Vietnam from June 10, 1966 to 
November 22, 1966.  Another record indicates that on June 10, 
1966, the veteran was assigned to Truck Company, FLSG-B 
(Force Logistics Support Group Bravo).  On June 26, 1966, he 
was reassigned to FLSG-B, 1st Service Battalion, FLC (Force 
Logistic Command).  He remained assigned to that unit until 
November 25, 1966.

The veteran's service medical records are negative for 
complaint or treatment for any nervous or psychiatric 
condition.  However, they do indicate that in June and July 
1966, the veteran was treated in Vietnam for unrelated 
conditions at an FLSG-B battalion aid station.

In August 1996, the veteran requested service connection for 
PTSD and for chloracne.  

In response to an RO development letter, the veteran reported 
in September 1996 that he was attached to a Marine 
Headquarters and Service Company in Vietnam.  He reported 
that he drove trucks and that he also drove jeeps for a Major 
Knobel.  He reported that he stood watch on the outer 
perimeter for four-hour stretches at night while driving and 
unloading and bagging dead bodies during the day.  He 
recalled that, due to his low rank, he was assigned to a 
foxhole outside the perimeter wire.  He reported that hole 
#15 was his hole.  He also reported standing guard over 
incarcerated soldiers who had gone "over the hill" 
(unauthorized absence).  He reported coming under fire, 
possibly from friendly forces.  He reported hitting his head 
in a foxhole while diving for cover.  He reported trouble 
sleeping and recurring dreams of a corpse that he handled.  
He reported delivering bodies to the graves and 
identification facility where it always smelled very bad.  He 
recalled pouring wintergreen on body bags to cover the odor.  
He currently felt bad about these memories and said that he 
could not sleep.  He reported that when he first arrived in 
Vietnam, he drove truckloads of Agent Orange drums but he was 
later assigned to unload bodies at an airstrip, bag and tag 
them, and put them in a walk-in cooler.

He also reported stressful incidents not related to service 
in Vietnam.  He reported that in 1964 he was forced to fill 
his pack with sand and walk up and down and stairway until he 
passed out.  He reported that prolonged standing currently 
caused dizziness.  

The veteran also submitted photos of corpses believed to be 
war dead.  Some of the bodies shown had gaping holes.

A VA PTSD examination report dated in March 1997 reflects 
that the veteran reported that he was with the 2nd Marine 
Division and 4th Reconnaissance Battalion while in Vietnam.  
He reported that he performed perimeter guard and searched 
villages for deserters.  He reported frequent incoming fire 
while performing perimeter guard, noting that on one 
occasion, three South Vietnamese were killed.  He estimated 
that for three months of his Vietnam tour, he was in "full-
combat."  He reported frequent quarrels with his superiors.  
He recalled unloading six corpses from a helicopter.  He also 
reported that while on one search mission, he and others 
withdrew under fire.  He reported repeated recollections of a 
dead Marine still clutching a slingshot in one hand.  The 
examiner noted mild depressive symptoms and occasional 
thoughts of suicide.  The examiner felt that the depressive 
symptoms were associated with the veteran's PTSD.  An Axis I 
diagnosis of PTSD was given.  

In April 1997, Headquarters United States Marine Corps (HQ 
USMC) supplied the RO with monthly reports of 1st Service 
Battalion, FLSG Bravo, for the months of June and July 1966.  
The cover letter from HQ USMC indicates that information was 
requested only for June and July 1966.  

According to the June 1966 report, the 1st Service Battalion 
was located at Chu Lai, Republic of Vietnam during that time.  
An organizational listing indicates that a Major W. H. Knobel 
assumed command of H&S Company during the month.  The report 
notes that three 50-caliber machine guns needed repositioning 
to provide better defensive fire for the perimeter.  The 
report notes that Marines from FLSG Bravo manned the 
defensive perimeter.  On June 18th, a staff sergeant was 
awarded the Purple Heart.  44 items of enemy explosives were 
destroyed by EOD (explosive ordnance disposal) during the 
month.  The report also notes that FLSG Bravo participated in 
Operations Kansas and Oakland during June 1966.

According to the report for July 1966, the 1st Service 
Battalion was still located at Chu Lai, Republic of Vietnam.  
The report indicates that the 1st Service Battalion consisted 
of the Commander and his staff, H&S Company, a truck company, 
a maintenance company, and a supply company.  Major W. H. 
Knobel remained the commander of H&S Company.  The 
intelligence section of report indicates that all new 
incoming personnel were briefed on known practices of the 
Viet Cong (VC) in the area.  Harassment, entrapment, and 
poisoning were mentioned as being practiced by the VC.  
Information pertaining to the handling of captured prisoners 
was also briefed.  A training schedule notes that in July 
1966, 20 Marines completed training on VC mines and booby 
traps.  A note dated July 29, 1966 indicates that the first 
increment of 25 men of the 1st Service Battalion were sent 
TAD (temporary assigned duty) for 7 days of combat duty with 
the infantry.  10 soldiers went to the 5th Marines and 15 
went to the 7th Marines.  Another entry notes that the 
machine gun positions were relocated to provide better fire 
support for perimeter forces.  An entry in the record notes 
that construction of a grave registration facility had been 
completed. 

In May 1997, the RO received VA outpatient treatment reports 
reflecting ongoing treatment during 1996 and 1997.

In October 1998, the Board remanded the case to the RO for 
additional development.  The Board requested that the RO 
attempt to obtain additional information from the veteran 
concerning his claimed stressors, original photos of war 
dead, and an additional VA PTSD examination.  

In a November 1998 letter, the RO requested that the veteran 
supply additional necessary details concerning his stressors 
and treatment for PTSD.

The veteran subsequently submitted original photos as 
requested, he submitted releases in favor of three treating 
health care professionals, and he submitted a statement 
concerning his service in Vietnam.  In his statement, he 
reported that he spent 30 days on perimeter guard duty and 
received incoming fire about four times during that time.  He 
also reported one mortar attack during that time; however, he 
was not sure that it was an enemy mortar attack and believes 
that a friendly unit might have fired on them by mistake.  He 
reported driving Major Knobel off base to bring back some 
errant Marines.  He reported that he unloaded dead Marines at 
Graves and Registration and tried to tag them.  

In January 1999, the RO received additional VA outpatient 
treatment reports.  Continued PTSD related problems are 
noted.

II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the 
Board notes that in order for a claim to be well grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus (that is, a link or connection) between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Also, 
evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Board must review the claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The regulatory requirements for service connection for PTSD 
have recently changed.  Service connection for PTSD now 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § Sec. 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32,807-08 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(1999)).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that if the claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence".  Id. at 142.  

In Cohen, the Court also held that, in order to permit 
judicial review of a denial of service connection for PTSD by 
the Board, the Board must generally make specific findings of 
fact as to whether the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressors were related 
to such combat.  Id. at 145.

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

During the remand period, VA published additional guidance on 
what constitutes combat for purposes of establishing a 
diagnosis of PTSD.  See VAOPGCPREC 12-99.  According to 
VAOPGCPREC 12-99, the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b) requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute or any Department of Veterans 
Affairs (VA) regulation suggests a more specific definition.  
The determination as to what evidence may be satisfactory 
proof that a veteran "engaged in combat with the enemy" 
necessarily depends on the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
requires an evaluation of all pertinent evidence and an 
assessment of the credibility, probative value, and relative 
weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  The opinion concludes that any 
evidence which is probative of that fact may be used by a 
veteran to support an assertion that the veteran engaged in 
combat with the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence of record.  
The opinion notes that whether a particular statement in 
service department records indicating that the veteran 
participated in a particular "'operation" or "campaign" is 
sufficient to establish that the veteran engaged in combat 
with the enemy depends upon the language and context of the 
records in each case.  As a general matter, evidence of 
participation in an "operation" or ""campaign" often 
would not, in itself, establish that a veteran engaged in 
combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  However, there may be 
circumstances in which the context of a particular service-
department record indicates that reference to a particular 
operation or campaign reflects engagement in combat.  
Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.

Regarding whether the veteran was engaged in combat, the 
Board has carefully considered the veteran's assertions 
concerning his service in Vietnam and his accounts of "full-
combat" action that he reported.  The Board notes the veteran 
has not received any of the medals that conclusively prove 
participation in combat.  Therefore, the Board must determine 
whether there is any other basis on which to find that the 
veteran has served in combat.  

It suffices for VA purposes that when a veteran has 
participated in events constituting an actual fight or 
"encounter" with a military foe or hostile unit or 
instrumentality, she or he has participated in combat.  
VAOPGCPREC 12-99.  The Board notes that the veteran's service 
personnel records do not in themselves clearly indicate that 
he engaged in combat.  One official record notes simply that 
he participated in "operations" in the Chu Lai area; however, 
the Board takes note that this entry in itself does not 
establish participation in combat, even though the form 
itself is entitled "Combat History-Expeditions.  A battalion 
report notes that the unit participated in operations Kansas 
and Oakland during the first month of the veteran's tour of 
duty.  Again, this does not in itself establish participation 
in combat.

However, these official monthly unit reports are somewhat 
supportive of the veteran's contention that he served in 
"full-combat" for a time.  The report reveals that Marines 
assigned to support roles (such as the veteran) were 
regularly rotated into temporary combat duty with the 
infantry.  The official reports note TAD assignments of 
support Marines, in increments of 25 men, for 7-day combat 
duty tours with the infantry.  This certainly supports the 
veteran's allegations of "full-combat" duty, and, 
incidentally, offers a satisfactory explanation of how a 
support Marine receives no official recognition of combat 
duty.  The veteran further reported that he served in combat 
with the 2nd Marine Division but the official reports do not 
mention that unit; however, the Board notes that the record 
is very incomplete, covering only the first two months of the 
veteran's Vietnam duty.  

The official monthly reports also suggest that the perimeter 
guards saw combat, noting that the heavy machine guns were 
moved around to better defend the perimeter.  The reports 
specifically reveal that these perimeter defenses were manned 
entirely by the veteran's unit.  Although not corroborated by 
the record, the veteran reported incoming mortar fire with 
resulting Vietnamese deaths.  He supplied photos of dead 
Vietnamese with gaping holes in them to corroborate this.  
These events indicate "encounters" if not an actual fight 
with an armed enemy.  The reports further note that one 
Marine was decorated for combat (Purple Heart).  While the 
operational reports do not, in themselves, actually document 
the veteran's accounts of combat, they do suggest that he 
received mortar fire as he has reported.

The Board also finds that the veteran's reported non-combat 
accounts are credible and are independently corroborated in 
the official reports supplied by HQ USMC.  The veteran 
reported driving a Major Knobel.  The official reports note 
that Major Knobel was the veteran's company commander.  The 
veteran reported handling corpses at the graves registration 
unit.  The official reports note that the grave registration 
facility construction was completed during July 1966.  The 
official reports do not contradict the veteran's account in 
any way.  While these accounts do not prove participation in 
combat, they do add to the veteran's overall credibility.  

The veteran's accounts of combat are credible and there are 
no other obvious inconsistencies in his claims.  Because his 
reports of being shot at and shelled are somewhat verified, 
the Board can use those accounts to establish that he was in 
combat.  38 C.F.R. § 3.102 states that when, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point [emphasis added], such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt means one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  The Board finds 
that even though the record development appears to be 
incomplete in this case, there is enough favorable evidence 
to put the issue at least in equipoise.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
the veteran did engage in combat. 

When the claimed PTSD stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Because there 
is no clear and convincing evidence to the contrary and the 
claimed stressor is consistent with the circumstances, the 
veteran's lay testimony establishes the occurrence of the 
claimed in-service stressor.  

The medical evidence indicates that a diagnosis of PTSD 
linked to the veteran's stressors from active service in 
Vietnam has been given.  There is no indication that this 
diagnosis is not in accordance with 38 C.F.R. § 4.125.  The 
regulatory requirements for service connection for PTSD have 
therefore been met and the claim for service connection for 
PTSD must be granted.


ORDER

Service connection for PTSD is granted.



______________________________
LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals


 

